DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites the limitations "the first piece" and “the second piece” in lines 16-17.  There is insufficient antecedent basis for these limitations in the claim.
	Claims 18-24 depend from rejected claim 17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/550516 in view of Teteriatnikov et al. (US 7,886,460), herein Teteriatnikov, and Kozo et al. (US 7,096,605), herein Kozo. The claimed structure of the present invention may be wholly derived from the claimed subject matter of the co-pending application except for the fiber-reinforced composite plate. 

	Kozo teaches a shoe with a midsole having an embedded composite plate. The plate is positioned such that it has a first end in the forefoot region of the midsole and a second end in the rear-foot region of the midsole, wherein the distance from the first end of the composite plate to the forefoot region is less than the distance from the second end of the composite plate to the rear-foot region. The plate provides a resilient return of energy during foot strike and medial-lateral flexibility for forward propulsion (column 3, line 54-column 4, line 6; column 4, lines 61-67; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the composite plate such that the distance from the first end of the composite plate to the forefoot region is less than the distance from the second end of the composite plate to the rear-foot region, as taught by Kozo, in order to provide a different support structure to the foot, providing a resilient return of energy during foot strike and medial-lateral flexibility for forward propulsion.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madore (US 2016/0021977) in view of Teteriatnikov et al. (US 7,886,460), herein Teteriatnikov.
Regarding claim 1, Madore discloses a golf shoe comprising: an upper (upper 14); an outsole (outsole 16); and a midsole connected to the upper and outsole, the upper, midsole, and outsole each having forefoot, mid-foot, and rear-foot regions and lateral and medial sides; and the midsole comprising: i) an upper region (cushioning layer 46) formed from a first material; and ii) a lower region (midsole 18) formed from a second material; and the outsole comprising a Track (A) (as seen in annotated Fig. 1 below) containing a first set of traction members (tread elements 22, traction elements 23), and a Track (B) (as seen in annotated Fig. 1 below) containing a second set of traction members (tread elements 22, 23), wherein Track A extends from the periphery of the medial side of the forefoot and through the mid-foot region to the periphery of the lateral side of the rear-foot region and Track B extends from the periphery of the lateral side of the forefoot and through the mid-foot region to the periphery of the medial side of the rear-foot region such that Tracks A and B criss-cross each other in the mid-foot region (paragraphs 0013, 0017, 0019, 0021, 0022; Fig. 1-5).

    PNG
    media_image1.png
    754
    501
    media_image1.png
    Greyscale

Madore discloses that the upper region is lighter weight and less rigid than the lower region (paragraph 0022), but does not specifically disclose that the Shore C hardness of the second material is greater than the Shore C hardness of the first material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Shore C hardness of the second material greater than the Shore C hardness of the first material in order to provide a less rigid upper region to provide cushioning to the foot, and a more rigid lower region to provide stability and support.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 3, Madore discloses that the plate may be made of a variety of materials (paragraph 0025), but does not specifically disclose carbon fiber. Teteriatnikov teaches that the plate may contain carbon fiber (column 10, lines 17-21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the composite plate of Madore with carbon fiber, as taught by Teteriatnikov, in order to use a well know material for use in sole plates which is lightweight and stiff.  The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 4 and 5, Madore does not disclose the specific hardnesses of the upper region and the lower region. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the upper region of the midsole with a hardness in the range of about 40 to about 75 Shore C, and to form the lower region of the midsole with a hardness in the range of about 45 to about 80 Shore C in order to provide a less rigid upper region to provide cushioning to the foot, and a more rigid lower region to provide stability and support.  The claimed 
Regarding claim 6, Madore discloses that a first ethylene vinyl acetate copolymer foam composition is used to form the upper region of the midsole, and a second ethylene vinyl acetate copolymer foam composition is used to form the lower region of the midsole (paragraphs 0021, 0022).
Regarding claim 9, Madore discloses that the traction members of Track A project outwardly from a plurality of first traction member bases (bases 25), the first traction member bases being fastened to Track A; and the traction members of Track B project outwardly from a plurality of second traction member bases (bases 25), the second traction member bases being fastened to Track B (paragraph 0020; Fig. 1, 3).
Regarding claims 10 and 11, Madore discloses that the outsole may be formed of a thermoplastic polyurethane (paragraph 0014), but does not disclose the specific material of the traction members. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the traction members of thermoplastic polyurethane compositions or polyamide compositions in order to use materials sufficiently strong and rigid to penetrate the ground and provide adequate traction to the shoe sole.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, Madore discloses that at least a portion of the traction members of Track A and at least a portion of the traction members of Track B have shapes selected from the group consisting of annular, rectangular, triangular, square, spherical, elliptical, star, diamond, pyramid, arrow, conical, blade-like, and rod shapes and combinations thereof (such as pyramidal).

Regarding claim 15, Madore discloses that the traction members of Track A and the traction members of Track B have different shapes (wherein the tread elements 22 and the traction elements 23 on each track have different shapes; Fig. 1).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madore and Teteriatnikov, as applied to claim 1, further in view of Kozo et al. (US 7,096,605), herein Kozo.
The combination of Madore and Teteriatnikov does not disclose that the composite plate is positioned so that it has a first end in the forefoot region of the midsole and a second end in the rear-foot region of the midsole, wherein the distance from the first end of the composite plate to the forefoot region is less than the distance from the second end of the composite plate to the rear-foot region. Kozo teaches a shoe with a midsole having an embedded composite plate. The plate is positioned such that it has a first end in the forefoot region of the midsole and a second end in the rear-foot region of the midsole, wherein the distance from the first end of the composite plate to the forefoot region is less than the distance from the second end of the composite plate to the rear-foot region. The plate provides a resilient return of energy during foot strike and medial-lateral flexibility for forward propulsion (column 3, line 54-column 4, line 6; column 4, lines 61-67; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the composite plate of the combination of Madore and Teteriatnikov such that the distance from the first end of the composite plate to the forefoot region is less than the distance from the second end of the composite plate to the rear-foot region, as taught by Kozo, in order to provide a different support . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madore and Teteriatnikov, as applied to claim 1, in view of Grott et al. (US 2013/0326908), herein Grott.
Madore does not specifically disclose that polyurethane foam compositions are used to form the upper and lower regions. Grott teaches that a shoe midsole may be formed of an EVA foam composition or a PU foam composition (paragraph 0068). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention form the upper and lower regions of a foam PU composition, as taught by Grott, in order to use a material well known in the art for use in shoe midsoles which provides cushioning and support to the foot of the user.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madore and Teteriatnikov, as applied to claim 1, in view of Elder et al. (US 9,826,797), herein Elder.
Madore discloses that Track A and Track B of the outsole are formed from compositions selected from the group consisting of foamed ethylene vinyl acetate copolymer and foamed thermoplastic polyurethane compositions (such as TPU; paragraph 0014). Madore does not disclose a foam composition. Elder teaches that an outsole may be formed of a foam TPU composition (column 15, lines 46-49). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention form the outsole of foam TPU composition, as taught by Elder, in order to provide a lightweight and durable outsole.  It has been held to be within the general skill of a worker in .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madore and Teteriatnikov, as applied to claim 1, in view of Gelsomini (US 5,943,794).
Madore does not disclose that at least a portion of the traction members of Track A and at least a portion of the traction members of Track B have conical shapes. Gelsomini discloses that traction members on a shoe sole may have a conical shape (Fig. 3A, 3B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the traction members of Madre conical, as taught by Gelsomini, as this would be a simple substitution of one shape of traction member for another, with the predictable result of providing different traction characteristics to the shoe, depending on the needs of the specific user.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madore and Teteriatnikov, as applied to claim 1, in view of Beneteau (US 5,077,916).
Madore appears to show that the outsole further comprises first and second sets of stability traction ridges (crosshatched areas as seen in Fig. 1), the traction ridges being located in a central area between Track A and Track B, wherein the first set of traction ridges is located in the forefoot region and the second set of traction ridges is located in the rear-foot region. However, Madore does not specifically discuss traction ridges. Beneteau teaches providing sets of traction ridges (projections 20, 21, 22) in central areas of a sole between traction members (studs 13, 14). The traction ridges are located in a forefoot region (20) and a rear-foot region (22). The traction ridges provide substantial grip in soft ground and increases shock absorption in hard ground (column 4, lines 39-62; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Claims 17 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madore (US 2016/0021977) in view of Teteriatnikov et al. (US 7,886,460), herein Teteriatnikov, and Grott et al. (US 2013/0326908), herein Grott.
Regarding claim 17, Madore discloses a golf shoe comprising: an upper (upper 14); an outsole (outsole 16); and a midsole connected to the upper and outsole, the upper, midsole, and outsole each having forefoot, mid-foot, and rear-foot regions and lateral and medial sides; and the midsole comprising: i) an upper region (cushioning layer 46) formed from a first material; and ii) a lower region (midsole 18) formed from a second material; and the outsole comprising a Track (A) (as seen in annotated Fig. 1 below) containing a first set of traction members (tread elements 22, traction elements 23), and a Track (B) (as seen in annotated Fig. 1 above) containing a second set of traction members (tread elements 22, 23), wherein Track A extends from the periphery of the medial side of the forefoot and through the mid-foot region to the periphery of the lateral side of the rear-foot region and Track B extends from the periphery of the lateral side of the forefoot and through the mid-foot region to the periphery of the medial side of the rear-foot region such that Tracks A and B criss-cross each other in the mid-foot region (paragraphs 0013, 0017, 0019, 0021, 0022; Fig. 1-5).
Madore discloses that the upper region is lighter weight and less rigid than the lower region (paragraph 0022), but does not specifically disclose that the Shore C hardness of the second material is greater than the Shore C hardness of the first material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Shore C hardness of the second material greater than the Shore C hardness of the first material in order to provide a less rigid upper region to provide cushioning to the foot, and a more rigid lower region to 
Madore discloses a fiber-reinforced composite plate (shank 56) which may be embedded within midsole 18 (paragraphs 0024, 0025; Fig. 2), but does not specifically disclose that the plate is disposed between the upper and lower regions. Teteriatnikov teaches a shoe having a midsole (midsole 103) with an upper region (upper layer 107) and a lower region (lower layer 109). A fiber-reinforced composite plate (shank 111) is disposed between the upper region and the lower region, and the upper and lower regions have different hardnesses (Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the composite plate of Madore between the upper and lower layers, as taught by Teteriatnikov, in order to simplify manufacturing by embedding the plate between the two layers, as well as providing a different support characteristic to the shoe.   
Madore does not disclose a set of mid-foot stability traction pieces. Grott teaches a golf shoe having an outsole with tracks (zonal traction regions 42, 44) containing traction members (cleats 36, traction elements 38). Grott further teaches a set of mid-foot stability traction pieces (outsole and traction elements 38 located medially and laterally of zonal traction regions 42, 44; Fig. 6), a first piece being disposed on the lateral side of the mid foot region, and a second piece being disposed on the medial side of the mid-foot region (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide mid-foot stability traction pieces, as taught by Grott, to the midfoot of Madore in order to provide improved traction and stability at the midfoot, providing different traction characteristics to the sole depending on the needs of the individual user.

Regarding claim 20, Grott teaches that a third set of traction members project outwardly from the first mid-foot stability traction piece, and a fourth set of traction members project outwardly from the second mid-foot stability traction piece (Fig. 6).
Regarding claims 21 and 22, Madore discloses that the outsole may be formed of a thermoplastic polyurethane (paragraph 0014), but does not disclose the specific material of the traction members. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the traction members of thermoplastic polyurethane compositions or polyamide compositions in order to use materials sufficiently strong and rigid to penetrate the ground and provide adequate traction to the shoe sole.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 23 and 24, Madore does not disclose the specific hardnesses of the upper region and the lower region. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the upper region of the midsole with a hardness in the range of about 40 to about 75 Shore C, and to form the lower region of the midsole with a hardness in the range of about 45 to about 80 Shore C in order to provide a less rigid upper region to .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madore, Teteriatnikov, and Grott, as applied to claim 17, further in view of Kozo et al. (US 7,096,605), herein Kozo.
The combination of Madore, Teteriatnikov, and Grott does not disclose that the composite plate is positioned so that it has a first end in the forefoot region of the midsole and a second end in the rear-foot region of the midsole, wherein the distance from the first end of the composite plate to the forefoot region is less than the distance from the second end of the composite plate to the rear-foot region. Kozo teaches a shoe with a midsole having an embedded composite plate. The plate is positioned such that it has a first end in the forefoot region of the midsole and a second end in the rear-foot region of the midsole, wherein the distance from the first end of the composite plate to the forefoot region is less than the distance from the second end of the composite plate to the rear-foot region. The plate provides a resilient return of energy during foot strike and medial-lateral flexibility for forward propulsion (column 3, line 54-column 4, line 6; column 4, lines 61-67; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the composite plate of the combination of Madore, Teteriatnikov, and Grott such that the distance from the first end of the composite plate to the forefoot region is less than the distance from the second end of the composite plate to the rear-foot region, as taught by Kozo, in order to provide a different support structure to the foot, providing a resilient return of energy during foot strike and medial-lateral flexibility for forward propulsion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/Primary Examiner, Art Unit 3732